Citation Nr: 1453392	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), adjustment disorder, and depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), adjustment disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By a rating action in December 2009, the RO reopened the Veteran's claim of entitlement to service connection for PTSD, but denied the underlying issue on the merits.  By a rating action in January 2012, the RO denied the Veteran's attempt to reopen claims of entitlement to service connection for major depressive disorder, and service connection for anxiety.  He perfected timely appeals to the above decisions.  

On April 11, 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2014).  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for PTSD, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board notes that it has reviewed not only the Veteran's physical claims file but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and adjustment disorder, is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a July 1973 decision, the Board denied entitlement to service connection for a nervous disorder.  

2.  In a May 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for major depressive disorder; the Veteran filed a notice of disagreement (NOD) but did not perfect an appeal.  

3.  In a decision dated in November 2008, the RO denied the Veteran's request to reopen his previously denied claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision, and the prior denial remained final.  

4.  Evidence received after the final denials of service connection for an acquired psychiatric disorder, including PTSD, relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating the underlying claim.  


CONCLUSIONS OF LAW

1.  The July 1973 Board decision, which denied the Veteran's claim of service connection for a nervous disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2014).  

2.  The RO's May 2007 and November 2008 denials of service connection for major depressive disorder and PTSD are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).  

3.  Evidence received since the final decisions are new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Law and Regulations.

 When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The Veteran served on active duty from March 1968 to March 1970.  His DD Form 214 indicates that he served in Vietnam from August 24, 1968 to August 9, 1969; his military occupational specialty was light air defense weapons crewman.  The Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal with 4 Bronze Service Stars, and the Vietnam Campaign Medal with device; he participated in Vietnam Counteroffensive Phase V.  The service treatment records, including the February 1968 induction examination, as well as the March 1970 separation examination, are completely silent with respect to any complaints or findings of a psychiatric disorder.  

The Veteran's initial claim for service connection for a nervous disorder was received in May 1972.  At that time, the Veteran indicated that although he was not treated for it in service, he had been suffering from a nervous disorder.  Submitted in support of the claim were post service treatment records dated from April 1972 to May 1972 which show that the Veteran received treatment for a skin condition.  During a clinical visit in May 1972, the Veteran reported being very nervous; he stated that he had been taking pills for his nervousness.  No pertinent diagnosis was noted.  

By a rating action in June 1972, the RO denied the Veteran's claim of entitlement to service connection for a nervous disorder, based on a finding that the service treatment records were completely silent for complaints or treatment of a nervous disorder.  

In a July 1973 decision, the Board denied the Veteran's claim of entitlement to service connection for a nervous disorder.  It was determined that the service treatment records contained no sign, symptom, complaint or diagnosis of a nervous disorder; and, while the Veteran reported that he was taking medication for it, the record contains no diagnosis of a nervous disorder.  Moreover, there was no competent evidence of record establishing a relationship between service and the claimed nervous disorder.  

In a statement in support of claim (VA Form 21-4138), received in September 2004, the Veteran indicated that he was seeking to establish service connection for PTSD due to his combat experiences in Vietnam.  The Veteran reported that he was stationed in Ank Khe and they were constantly being shelled by the Viet Congs.  He stated that he was attached to the 4/62 artillery division and they were with the 1st Cavalry.  He noted that the situation was especially bad during the secondary Tet Offensive.  Submitted in support of the Veteran's claim was a statement of stressors, wherein he stated that part of his duty was to protect the big guns.  The Veteran also reported that his friend lost his right eye during an attack.  

By a rating action in February 2005, the RO denied the Veteran's claim for service connection for PTSD; this decision was based on a finding that the available evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection. It was also determined that the evidence was inadequate to establish that a stressful experience occurred.  

Received in September 2006 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicated that he was seeking service connection for depression.  The Veteran indicated that he had been diagnosed with depression and was prescribed Prozac.  In another statement in support of claim (VA Form 21-4138), received in February 2007, the Veteran indicated that he began experiencing symptoms of depression and PTSD upon his return home from Vietnam.  The Veteran related that he had recurrent nightmares and was easily startled to the point that he will grab his guns and start shooting.  The Veteran indicated that he had difficulty falling asleep, and experiences intrusive thoughts due to the atrocities that he witnessed while in Vietnam.   

Submitted in support of the claim were VA progress notes dated from April 2006 to February 2007.  These records show that the Veteran received clinical attention and treatment for depression.  In April 2006, it was noted that the Veteran was seen for Agent Orange examination; he was referred to the mental hygiene clinic to rule out PTSD.  A psychiatric note, dated in May 2006, indicated that the Veteran reported that he had been depressed since returning from Vietnam.  The pertinent diagnosis was mild depression.  In July 2006, he was diagnosed with major depressive disorder.  A psychiatry note, dated in February 2007, noted that the Veteran was not doing too bad for the symptoms of PTSD and the depression.  The diagnosis was major depressive disorder and some symptoms of PTSD.  

By a rating action in May 2007, the RO denied the Veteran's claim of entitlement to service connection for major depressive disorder, based on a finding that there was no evidence indicating that the condition began in service or manifested to a compensable degree within one year of discharge from active duty.  A notice of disagreement (NOD) with that determination was received in September 2007, and a statement of the case (SOC) was issued in September 2008; however, no substantive appeal was received from the Veteran.  Therefore, that determination became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Received in September 2008 were VA progress notes dated from May 2006 to May 2008, which show that the Veteran had been receiving treatment at the mental health clinic for depression and PTSD.  A psychology note dated in December 2007 reflects diagnoses of PTSD and depression.  

Received in November 2008 were VA progress notes dated from November 2007 to October 2008, which show that the Veteran had been receiving treatment at the mental health clinic for depression and PTSD.  

By a rating action in November 2008, the RO determined that new and material evidence had not been received sufficient to reopen a claim of entitlement to service connection for PTSD.  It was determined that while new, the evidence was not material as the Veteran did not submit the details of the combat related incident claimed as the stressor his PTSD.  

Received in October 2009 was a statement from the Veteran indicating that he has been out of Vietnam for 41 years and is unable to recall the details of everything that happened to him there.  The only thing that he remembered was that he learned how to shoot airplanes out of the sky with a rifle.  

By a rating action in December 2009, the RO confirmed its previous denial of the Veteran's claim of entitlement to service connection for PTSD.  It was determined that the Veteran had failed to provide sufficient information to verify his claimed stressors.  

Received in February 2010 were VA progress notes dated from April 2006 to September 2009.  These records show that the Veteran received follow up evaluation and treatment for a psychiatric disorder, diagnosed as PTSD and depressive disorder.  A psychiatric note, dated in September 2009, indicates that the Veteran was seen for complaints of depression.  It was noted that the Veteran had a history of PTSD, and he was being seen for follow up and to establish a diagnosis of PTSD.  Following a mental status examination, the examiner stated that the Veteran does endorse anxiety symptoms consistent with PTSD; he was diagnosed with PTSD by two psychiatrists and two psychologists.  The pertinent diagnoses were PTSD and depressive disorder NOS.  

The Veteran was afforded a VA examination in September 2010.  At that time, it was noted that the Veteran served in Vietnam with the 1st Calvary unit.  The Veteran reported exposure to combat experiences in Vietnam; he stated that he was subjected to enemy attack, and he was required to put bodies and body parts in body bags after attacks on the base.  The Veteran also reported experiencing intense fear and feeling of horror.  The examiner noted that the Veteran's symptoms, as reported by the Veteran, are either relatively infrequent, mild, or of short duration.  The examiner also noted that anger and irritability the Veteran shows at work appeared to be a not unexpected or uncommon reaction to the provocations he describes; but even here his response is reported to be measured and of relatively brief duration.  The Veteran reported a gradual reduction in symptoms over the years.  The pertinent diagnosis was adjustment reaction, mild, prolonged.  The examiner stated that while it is possible that the Veteran may have met full DSM-IV criteria for PTSD at some point, he no longer appears to meet these criteria.  The diagnosis of adjustment disorder is given as much for his continued occasional distress over the death of his mother, about which he feels partially responsible, as his occasional, mild-PTSD-type symptoms.  

Received in August 2011 was VA Form 21-526b, wherein the Veteran indicated that he was seeking to establish service connection for generalized anxiety disorder and depression.  Submitted in support of the claim was a hospital report from Louisiana State Hospital, dated in March 1975; he was admitted to the hospital for treatment of alcoholism.  The Veteran stated that he had a drinking problem which began approximately in 1970 when he returned from Vietnam.  He indicated that he had also been taking medication for his nerves prescribed by a VA physician.  Although the Veteran admitted that he contemplated suicide on occasions, he denied any overt attempts.  He denied any history of drug abuse.  The diagnostic impressions were alcoholism, habitual excessive drinking; headaches; and social problems associated with alcohol abuse.  

At his personal hearing in April 2013, the Veteran reported being stationed in Vietnam; he was attached to the 4126 Artillery Unit.  He noted that they were stationed in the south and their job was to protect these eight-inch-176 guns.  The Veteran also reported that their duties included picking up dead bodies and body parts, placing them in bags and burying them.  The Veteran testified that he recalled their base coming under attack the first month in Vietnam.  Subsequently, they had the Tet Offensive, and we were again attacked at which point they fired back.  The Veteran related that, the morning following the attack, he had to go out in the field and bring in bodies, dig holes, burn them and bury them.  The Veteran indicated that he is still having nightmares about these incidents.  The Veteran testified that he started using alcohol in Vietnam to numb himself; he stated that he found the only way to stay calm.  The Veteran indicated that he continued to have problems with anxiety, depression and excessive alcohol use after he returned from Vietnam; he stated that the only way he could get any sleep was by getting drunk.  The Veteran maintained that he never drank alcohol before he went into the military.  It was noted that the Veteran was first diagnosed with a nervous disorder shortly after service in 1971 and he was prescribed Valium.  It was argued that the current evidence of record reflects a continuity of symptoms since the Veteran's discharge from service.  

Submitted at the hearing were VA progress notes, dated from February 2008 to January 2013.  These records show that the Veteran received follow up evaluation and treatment for a psychiatric disorder, variously diagnosed as major depression and PTSD.  During a clinical visit in May 2008, the Veteran again reported a traumatic history of having his best friend in Vietnam have his eyes taken out while working together on a 175 Howitzer.  The examiner noted that the Veteran does endorse the re-experiencing (recurrent and intrusive distressing recollections of the event); recurring distressing dreams of the event; and physiological reactivity on exposure to internal/external cures that symbolize/resemble as aspect of the traumatic event, avoidance, increased arousal, and other symptoms that are consistent with a diagnosis of PTSD.  When seen in January 2013, the examiner stated that the Veteran was being seen for follow up evaluation and medication management.  He further stated that the Veteran continued to have anxiety consistent with PTSD and secondary depression due to current issues in his life, but feels his treatment helps; the pertinent diagnoses were PTSD and depressive disorder (NOS).  


IV.  Legal Analysis-Claim to reopen.

As noted above, the claim of service connection for a nervous disorder was previously denied by a Board decision in July 1973.  In February 2005, the RO denied a claim of entitlement to service connection for PTSD.  Subsequently, in May 2007, the RO denied the Veteran's claim of entitlement to service connection for major depressive disorder; the Veteran filed a notice of disagreement (NOD) but did not perfect an appeal.  And, in November 2008, the RO denied the Veteran's request to reopen his previously denied claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision.  Those decisions are final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

At the time of the prior denial, in July 1973, the Board determined that the record contains no diagnosis of a nervous disorder.  Moreover, there was no competent evidence of record establishing a relationship between service and the claimed nervous disorder.  At that time of the prior denial of service connection for PTSD in February 2005, the RO determined that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  It was also determined that the evidence was inadequate to establish that a stressful experience occurred.  With respect to the claim for depression, at the time of the prior denial in May 2007, the RO determined that there was no evidence indicating that the condition began in service or manifested to a compensable degree within one year of discharge from active duty.  In November 2008, the RO determined that new and material evidence had not been submitted to verify the reported stressors.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384 ;see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.  

In reviewing the evidence added to the claims folder since the above decisions, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the Veteran has submitted VA progress notes dated from April 2006 through January 2013, which show that the Veteran has received ongoing evaluation for psychiatric disorders, including PTSD and major depressive disorder.  During a therapy session in January 2008, the Veteran stated that there are often times when, as he is falling asleep or has recently fallen asleep, he will experience the intrusive memory/flashback of his friend having his eye shot out in Vietnam.  The examiner observed that other symptoms consistent with PTSD include the Veteran's avoidance of certain reminders and his report of avoiding crowds.  Following a VA examination in September 2010, while the VA examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, he reported a diagnosis of adjustment disorder, mild, prolonged.  The VA examiner stated that while it is possible that the Veteran may have met full DSM-IV criteria for PTSD at some point, he no longer appears to meet these criteria.  The diagnosis of adjustment disorder is given as much for his continued occasional distress over the death of his mother, about which he feels partially responsible, as his occasional, mild-PTSD-type symptoms.  The Veteran has also submitted detailed statements regarding the stressors he experienced in service.  The additional evidence is new and material.  

The above evidence is new and material to the Veteran's claim because it provides a diagnosis of PTSD, which the evidence suggests is related to reported stressors that occurred in service, something that was not established in the prior RO denial in November 2008.  The evidence also suggests that the Veteran suffers from depression which may have had its onset in service.  A hospital report from Louisiana State, dated in March 1975, indicates that the Veteran was admitted and treated for habitual alcoholism; at that time, the Veteran reported that he had been receiving treatment for nerves from the VA.  Moreover, in April 2013, the Veteran testified that he began drinking during service as a way of dealing with the stressors and fear of the attacks.  Specifically, the evidence is relevant and probative of the issue regarding the presence of a psychiatric disorder and bears directly and substantially upon the facts regarding whether current disability is traceable to his military service.  Because the credibility of the evidence is presumed in determining whether new and material evidence has been submitted, this evidence is relevant and probative of the issue of whether a psychiatric disorder is a result of active military service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  Kent v. Nicholson; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, including PTSD and depressive disorder; to this limited extent, the appeal of this issue is allowed.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to notify the veteran and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Furthermore, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim, although the ultimate responsibility for furnishing evidence rests with the veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Having determined that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, is reopened, VA has a duty to assist the veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b).  

A grant of service connection for PTSD previously required medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App 128 (1997).  However, 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 -852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

In this regard, the Board notes that the Veteran served on active duty from March 1968 to March 1970.  The records indicate that he served in Vietnam from August 24, 1968 to August 9, 1969; he participated in Vietnam Counteroffensive Phase V.  The Veteran's DD Form 214 indicates that his military occupational specialty was as a light air defense weapons crewman.  The Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal with 4 Bronze Service Stars, and the Vietnam Campaign Medal with device.  

The report of a September 2010 VA examination indicates that the Veteran does not meet the criteria for PTSD.  However, the examiner reported a diagnosis of adjustment reaction, mild, prolonged.  The examiner stated that while it is possible that the Veteran may have met full DSM-IV criteria for PTSD at some point, he no longer appears to meet these criteria.  He further noted that the diagnosis of adjustment disorder is given as much for his continued occasional distress over the death of his mother, about which he feels partially responsible, as his occasional, mild-PTSD-type symptoms.  While the examiner stated that the Veteran's current diagnosis is adjustment disorder, he did not address the question as to the relationship, if any, between the currently diagnosed adjustment disorder and military service.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 303 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.  

In this case, although a diagnosis of PTSD was not rendered during the September 2010 VA examination, the treatment reports reflect that the Veteran has been diagnosed with several psychiatric disabilities, including PTSD.  Significantly, the Board observes that VA treatment records during the pendency of the appeal include diagnoses of depressive disorder in December 2007, May 2008, April 2009 and September 2009.  

The Board also notes that, in addition to his general fear of enemy action, the Veteran has asserted that he was aware of some of the stressful incidents noted in the records.  There remains a question of whether this fear is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  It is noteworthy that, in the statement of the case, issued in June 2012, the RO determined that the Veteran's statements of stressful events in Vietnam are considered to be consistent with the places, types and circumstances of his service.  

The claim of service connection for an acquired psychiatric disorder presents certain medical questions concerning diagnoses and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c) (4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In light of the Veteran's contentions and the medical evidence discussed above, the Board finds it necessary to secure an additional examination to ascertain whether an acquired psychiatric disorder, including PTSD, is etiologically related to service.  See 38 U.S.C.A. § 5103A (d); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation in order to determine the current diagnosis or diagnoses of his claimed acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for any psychiatric disorder.  After the Veteran has signed any required releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, the AOJ should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.   

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.  

3.  Thereafter, the AOJ should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  By this remand, the Board does not intimate any opinion, favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


